Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Klobuchar on 4/12/2021.

The application has been amended as follows: 
Claim 3 currently reads “The aircraft according to claim 3” this has been replaced with “The aircraft according to claim 1”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, and 3-8 are allowed because the prior art of record fails to teach or suggest an aircraft with a cabin air recovery system  comprising at least one duct which runs through a pylon of the aircraft and connects the cabin with the by-pass duct, wherein the cabin fluidly communicates with the by-pass duct via the at least one duct downstream of the fan blades, so that during operation, wherein the at least one duct discharges all cabin outflow air within the at least one duct to the by-pass duct downstream of the fan blades.
The best prior art of record is Saiz (US #6,128,896) which does teach an aircraft with a cabin air recovery system comprising at least one duct which runs through a pylon of the aircraft and connects the cabin with the by-pass duct, wherein the cabin fluidly communicates with the by-pass duct via the at 
Another prior art of record is also from Saiz (US #6,045,088) which does teach an aircraft with a cabin air recovery system comprising at least one duct which runs through a pylon of the aircraft and connects the cabin with the engine.  However, Saiz teaches that the air is discharged in front of the fan blades and into the compressor, rather than entirely downstream of the fan blades and into the bypass duct.
Another prior art of record is Bacic et al. (PGPub #2017/0370242) which does teach a system that discharges air into the bypass duct but the air that is discharged by Bacic is not cabin recovery air that is directed to the bypass duct by a duct that runs through a pylon of the aircraft and connects the cabin with the bypass duct.
It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify either Saiz (088) or Bacic to teach the missing limitations of the claim because it would change the fundamental purpose and function of these systems.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647